                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

BRIAN JAMES HICKS                                                               PETITIONER
ADC #138964

v.                                      5:18CV00286-JM-JJV

WENDY KELLEY, Director,
Arkansas Department of Correction                                             RESPONDENT

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Plaintiff=s Objections.     After carefully

considering the objections and making a de novo review of the record, the Court concludes that

the Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court's findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      The Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED without

prejudice.

        DATED this 3rd day of January 2019.


                                                    _______________________________________
                                                    JAMES M. MOODY, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                   1
